Title: To Thomas Jefferson from James Dinsmore, 1 July 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Monticello July 1st. 1808
                  
                  we have three twists of Sash Cord to Spare from here which will be Sufficient for twelve windows & will nearly do all the weights—the waggon was obliged to leave the Sash weights behind being overloaded so that we must send them & the Cord along with the Sashes, which will be ready in a fortnight.—
                  Mr Chisholm will start for Poplar Forrest in a few days—Mr Perrey has shingled the Passage, Mr Maddox has begun the stables—we are engaged at the Chinese railing—
                  I am Sir with great respect your very Humble Servant
                  
                     Jas. Dinsmore
                     
                  
                  
                     P.S. there is no Pulleys here to send
                  
               